EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
18. The multifunction device of claim 17, further comprising a voice coil motor actuator comprising:
one or more actuator magnets; and one or more actuator coils, wherein the one or more processor are configured to:
cause the voice coil motor actuator to move the dynamic frame relative to the static frame in a plurality of directions orthogonal to the optical axis.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1, 9, and 17 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1, 9, and 17 identify the uniquely distinct features "a first layer of flexure arms configured to mechanically connect the first frame to the second frame; and a second 
It is noted that the closest prior art, Hubert (US Patent Pub. # 2019/0141248) relates generally to position control and more specifically to position management with optical image stabilization in autofocus camera components.   Miller (US Patent Pub. # 2018/0191957) relates generally to optical image stabilization (OIS) suspensions used in connection with cameras, including those incorporated into mobile devices such as phones and tablets.  Hubert or Miller do not specifically teach a first layer of flexure arms configured to mechanically connect the first frame to the second frame; and a second layer of flexure arms, mounted above or below the first layer of flexure arms, configured to mechanically connect the first frame to the second frame; wherein first layer of flexure arms and the second layer of flexure arms are separated at least in part by an open space between the flexure arms.  Therefore the application is allowable.
As to dependent claims 2-8, 10-16, and 18-20, these claims depend on allowable claims 1, 9, and 17. Therefore dependent claims 2-8, 10-16, and 18-20 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were filed with or after the application on 3/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26963/9/2021